                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



United States of America,                                     Case No. 3:19-cr-61

                       Plaintiff,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER


Sevario Whitaker,

                       Defendant.



       Defendant Sevario Whitaker seeks to sever his case from that of his co-defendant, Emanuel

Riley. (Doc. No. 14). The government opposes Whitaker’s motion. (Doc. No. 15). For the

reasons stated below, I deny Whitaker’s motion.

                                      I.      BACKGROUND

       On November 19, 2018, over fifty firearms and silencers were stolen during a burglary at

Towers Armory, a licensed firearm dealer located in Oregon, Ohio. Security cameras located nearby

showed two individuals entering and exiting the Towers Armory property, though the individuals

could not be clearly identified from the video. During the subsequent investigation, law

enforcement officers determined the individuals exited the area in a motor vehicle belonging to

Riley. A search of Riley’s car uncovered a mask which appeared to be similar to those worn by the

individuals on the video. Riley and Whitaker ultimately were arrested and, on February 6, 2019,

both men were indicted on charges arising from the November 19 incident.



                                                  1
        Whitaker now seeks to sever his case from Riley’s, arguing there “is a real danger of the jury

being unable to separate the evidence against Mr. Riley from any evidence specifically presented

against Mr. Whitaker.” (Doc. No. 14 at 3).

                                          II.     DISCUSSION

        Individuals may be charged as co-defendants if “they are alleged to have participated in the

same act or transaction, or in the same series of acts or transactions, constituting an offense or

offenses.” Fed. R. Crim. P. 8(b). But if the joinder of two or more defendants “appears to prejudice

a defendant or the government, the court may order separate trials of counts, sever the defendants’

trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a),

        Once a defendant has been jointly indicted with one or more other defendants, the

defendant must clear a high hurdle in order to sever his case from those of his co-defendants.

Therefore, Whitaker must make a “strong showing of prejudice.” United States v. Phibbs, 999 F.2d

1053, 1067 (6th Cir. 1993). He must show a jury would be “unable ‘to decide fairly and separately

the guilt or innocence of each defendant.’” Id. (quoting United States v. Moore, 917 F.2d 215, 220 (6th

Cir. 1990)).

        Whitaker argues his case should be severed from Riley’s because his defense at trial would be

unfairly tainted by evidence “creat[ing] a direct causal link to Mr. Riley but not to Mr. Whitaker.”

(Doc. No. 14 at 3). He further argues he was indicted only because he is an associate of Riley’s.

(Doc. No. 14 at 3). The government disputes this claim, pointing to testing which indicates

Whitaker’s DNA was present on a pry-bar left inside Towers Armory after the burglary. (Doc. No.

15 at 3).   Even without physical evidence allegedly connecting Whitaker to the burglary, “a

defendant is not entitled to a severance simply because the evidence against a co-defendant is far

more damaging than the evidence against him.” Moore, 917 F.2d at 220.




                                                     2
        Whitaker also argues severance is warranted where one co-defendant would be substantially

prejudiced by mutually antagonistic defenses. (Doc. No. 14 at 3). In the case Whitaker relies on,

however, the Sixth Circuit concluded a defendant was unfairly prejudiced after his trial was not

severed from the trial of his ex-wife and co-defendant because the ex-wife’s defense centered around

evidence that the defendant “was an adulterous, mentally abusive, and manipulating spouse.” United

States v. Breinig, 70 F.3d 850, 853 (6th Cir. 1995). Whitaker, in contrast, does not identify any

evidence or argument which would meet “the heavy burden of showing” any prejudice he would

suffer would be “compelling and unfair.” Id.

                                         III.    CONCLUSION

        For the reasons stated above, I conclude Whitaker has not met his burden under Rule 14(a).

Whitaker’s motion to sever his case from his co-defendant, (Doc. No. 14), is denied.

        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    3
